Citation Nr: 1813855	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  16-50 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as chronic respiratory distress.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran- Appellant




ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from July 1968 to May 1970.  The Veteran was awarded the Vietnam Service Medal with two bronze service devices and the Combat Infantryman Badge, among other decorations, for this service.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In November 2017, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board Hearing, held in Columbia, South Carolina.  A copy of the hearing transcript has been associated with the electronic claims file.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Resolving all doubt in the Veteran's favor, the currently diagnosed COPD is etiologically related to active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for COPD have been approximated.  38 U.S.C. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2012); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service.  38 U.S.C. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's April 1968 entrance examination notes shortness of breath with severe exercise and "no other cardiological problems."  The service treatment records and April 1970 exit examination are silent for any cardiopulmonary disabilities.

A May 1999 VA progress note indicated the Veteran had a history of COPD.  The note further indicated that the Veteran had recently been seen two times for pneumonia.

In March 2012, the Veteran filed claims for service connection for chronic respiratory distress and recurring pneumonia.

In August 2013, the Veteran reported to a private emergency room with fatigue, generalized weakness, and loss of energy.  The treating physician noted a history of COPD.

In November 2014, the Veteran underwent a VA examination to determine the nature an etiology of any heart conditions.  The examiner only reviewed the claims file for a history of ischemic and non-ischemic heart disease, arrhythmias, valvular disease, and cardiac surgery.  The VA examiner found the Veteran had no diagnosed heart conditions.

In June 2016, the Veteran's treating physician submitted a letter that opined the Veteran's COPD was more likely than not related to exposure to herbicides during the Veteran's service in Vietnam.  To support the finding, a discharge summary was attached that showed the Veteran was diagnosed with both COPD and Agent Orange poisoning.

In November 2017, the Veteran testified that he experienced no breathing problems in service.  He further reported no exposure to chemicals or herbicides after service.

The Board first finds that the Veteran has a current cardiopulmonary disability.  Specifically, the December 2016 VA examiner diagnosed the Veteran with COPD. Further, VA records as early as 1999 show the Veteran with a history of COPD.

Next, the June 2016 VA physician opined that it was at least likely as not that the Veteran's COPD was incurred in or caused by his active military service.  The treating physician indicated a familiarity with the Veteran's current medical conditions and part medical history.  Its opinions, as a whole, consider all the pertinent evidence of record and provide rationales for the opinions stated.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, the Board finds the June 2016 VA physician statement probative, and adequate for granting service connection.

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board could seek further examination to clarify and definitively opine on the nature and etiology of the current COPD.  However, given the existence of the evidence in favor of the claim, the Board concludes that service connection is now warranted for COPD.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Furthermore, given the favorable outcome in this decision that represents a full grant of the issues on appeal, further explanation of how VA has fulfilled the duties to notify and assist is not necessary. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

Service connection for COPD is granted.


REMAND

Treatment records show a current diagnosis of hypertension.  The duty to assist includes the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of the prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  To date, the Veteran has not been provided a VA examination to determine the etiology and nature of his hypertension therefore, a remand is required.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2.  Thereafter, schedule the Veteran for a VA examination to address the etiology of the claimed hypertension.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

	Following a review of the relevant records and lay statements, the examiner should provide the following opinions:

	a)  Is at least as likely as not (a 50 percent probability or greater) the hypertension originated during the Veteran's active period of service or, is otherwise etiologically related to his active service?

	b)  Is at least as likely as not (a 50 percent probability or greater) the hypertension had its onset within one year of separation from service?

	c)  Is it at least as likely as not (50 percent probability or greater) that any hypertension is caused by the Veteran's service-connected disabilities, to include depression and COPD?

	d)  If not caused by the service-connected disabilities, is it at least as likely as not (50 percent probability or greater) that hypertension is aggravated (worsened in severity beyond the natural progression of the disease) by any of the service-connected disabilities, to include, depression and COPD?

	The examiner must provide the rationale for all opinions expressed.

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


